DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least processing module" in line 13.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for “the at least one processing module”.
Claim 4 recites the limitation "the processing module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for “the at least one processing module”.
Claim 6 recites the limitation "the radar cube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5, and 7-11 are rejected based on their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartzstein et al (US 20050285773).
With respect to claims 1, 12, and 13, Hartzstein teaches a radar device (para 12, forward looking radar), comprising: an input direct memory access module (fig 7, item 312 and para 125 memory 308 acts as an intermediate memory), at least one processing module (fig 2, item 40, para 101 module 40 acts as a computational platform for unit), a histogram module (para 124, DSP 46 performs 16 FFT of 1024 points), and an output DMA module (para 101 canbus, and fig 7, item 314), wherein the input DMA module is configured to access a memory (para 125, intermediate memory) and supply data from the memory to the at least one processing module and/or to the histogram module (DSP performs 16 FFT of 1024 points, 
With respect to claim 2, Hartzstein teaches the at least one processing module comprises a Fast Fourier Transform (FFT) module configured to provide an FFT operation or an inverse FFT operation (DSP performs 34 ms 16 Fast Fourier transforms).
With respect to claim 3, Hartzstein teaches the FFT module is configured to process data using the histogram module (DSP performs 34 ms 16 Fast Fourier transforms).
With respect to claim 4, Hartzstein teaches the histogram module is part of the processing module (para 144 and 145, cell under test is a hit, the cells with a hit creates a histogram).
With respect to claim 5, Hartzstein teaches the histogram module comprises a histogram memory for storing histogram data (para 145, saving hit in memory 48).
With respect to claim 6, Hartzstein
With respect to claim 7, Hartzstein teaches the histogram data are used for at least one of the following: configuring a gain of a power amplifier of the radar device (para 125, transfers values for the gain of baseband amplifiers).
With respect to claim 10, Hartzstein teaches each of the at least one processing modules is arranged in series between the input DMA module and the output DMA module (fig 7, shows the intermediate memory, DSP, and canbus interface operated in series).
With respect to claim 11, Hartzstein teaches each of the one processing modules are configured to provide at least one FFT computation (DSP performs 34 ms 16 Fast Fourier transforms), computing a range information, computing a Doppler information (para 20, range Doppler process).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzstein as applied to claim 1 above, and further in view of Heard (US 5083204).
With respect to claim 8, Heard teaches the input DMA module, the at least one processing module and the output DMA module are selectively configured by a sequencer (col 4, lines 33-47, timing circuit control signal through signal processor and fig 1, input processor, scan converter, and output processor). It would have been obvious to modify Hartzstein to include the input DMA module, the at least one processing module and the output DMA module are selectively configured by a sequencer because it is merely one of multiple implementations Hartzstein with the timing circuit of Heard with no new or unexpected results.
With respect to claim 9, Heard teaches the histogram module is selectively configured by the sequencer (col 4, lines 33-47, timing circuit control signal through signal processor and fig 1, input processor, scan converter, and output processor). It would have been obvious to modify Hartzstein to include the histogram module is selectively configured by the sequencer because it is merely one of multiple implementations of controlling the memories and processor of Hartzstein with the timing circuit of Heard with no new or unexpected results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/              Primary Examiner, Art Unit 3648